Order filed March 13, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-17-00622-CR
                                    ____________

                    MARVIN DAYVON BROWN, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 228th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1554409

                                      ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 52.
      The clerk of the 228th District Court is directed to deliver to the Clerk of this
court the original of State's Exhibit 52, on or before March 20, 2019. The Clerk of
this court is directed to receive, maintain, and keep safe this original exhibit; to
deliver it to the justices of this court for their inspection; and, upon completion of
inspection, to return the original of State's Exhibit 52, to the clerk of the 228th
District Court.



                                              PER CURIAM